DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 10 August 2022 have been considered but are not persuasive.
Applicant argues an inverted index is an improvement to technology.  Examiner respectfully disagrees.  An inverted index is an index – no different from a card catalog, and as such is itself a judicial exception – the result of a mental process of organizing information, where the results of the organization are written on pen and paper.  That this index is stored in memory instead of pen and paper is mere instructions to perform the judicial exception on a computer.  See MPEP § 2106.05(f).  That is, an inverted index requires less storage even when using pen paper when indexing features and messages, and as such, cannot be the source of an improvement.  See MPEP § 2106.05(a).
Applicant argues that removing accounts from a social media platform is a practical application.  Examiner respectfully disagrees for the reasons set forth in the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 19-25, and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claim 1:
The limitation of “extracting, using a processor, a plurality of features from the plurality of social media messages, wherein each of the extracted features is associated with a user account that authored a social media message comprising the extracted feature,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “extracting” in the context of this limitation encompasses a person mentally forming a judgment as to which words are important and reading them from a message.  Specification [00101]-[00109].
The limitation of “determining, using the processor, a count of user accounts that have authored social media messages that include a first feature from the plurality of extracted features, the count is incremented for each message originating from different user accounts in the dataset,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person manually keeping a tally for each feature using pen and paper.  
The limitation of “comparing, using the processor, the count of user accounts to a first threshold and a second threshold, wherein the first threshold represents a first predefined number of user accounts and the second threshold represents a second predefined number of user accounts greater than the first predefined number of user accounts,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person mentally comparing the tally to the thresholds.  
The limitation of “determining that the count of user accounts exceeds the first threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally comparing the tally to the first threshold and forming a judgment as to which is higher.  
The limitation of “when the count of user accounts exceeds the second threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the implicit “determining” in the context of this limitation encompasses a person mentally comparing the tally to the second threshold and forming a judgment as to which is higher.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “retrieving a plurality of social media messages stored in a memory, wherein the plurality of social media messages are authored by a plurality of user accounts from one or more social media services.”  “Retrieving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, this is insignificant data gathering activity.
The claim recites an additional element of “storing, using the processor, the first feature in a dataset of uncommon features upon determining that the count of user accounts exceeds the first threshold, wherein the dataset is stored as an inverted index, in memory.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “removing, using the processor, the first feature from the dataset of uncommon features when the count of user accounts exceeds the second threshold.”  “Removing” is recited at a high level of generality (i.e., as a generic computer function of deleting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 2:
The limitation of “determining that another extracted feature is an uncommon feature and a quantity of uncommon features stored in the dataset of uncommon features exceeds a third threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, the implicit “determining” in the context of this limitation encompasses a person mentally comparing the tally to the third threshold and forming a judgment as to which is higher.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “removing the feature from the dataset of uncommon features upon determining that another extracted feature is an uncommon feature and a quantity of uncommon features stored in the dataset of uncommon features exceeds a third threshold. “Removing” is recited at a high level of generality (i.e., as a generic computer function of deleting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 3:
The claim recites the additional element “wherein the one or more social media services comprise FACEBOOK or TWITTER social media service providers.”  This is a field of use limitation.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than a field of use limitation.  Field of use cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 4:
The claim recites the additional element “wherein the plurality of social media messages are authored by a plurality of user accounts of two or more social media services.”  This is insignificant extra-solution activity, as it is selecting a particular data source, as well as being a field of use limitation.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity and a field of use limitation.  Neither insignificant extra-solution activity nor field of use can provide an inventive concept.
The claim is not patent eligible.

As per claim 5:
The claim recites an additional element “wherein the social media messages from the two or more social media services are reformatted into a common format before the plurality of features are extracted.”  This is insignificant extra-solution activity as it is mere data gathering.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 6:
The limitation, “wherein each of the extracted features is passed through a hashing algorithm to convert each of the extracted features into hash values,” as drafted, is a process that, under its broadest reasonable interpretation, covers the organizing information through mathematical information – the use of a hashing algorithm.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical relationship but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 7:
The limitation of “counting, using a processor, a number of collisions between a first user account and a second user accounts, wherein each collision is detected as an uncommon feature from the plurality of uncommon features that is present in a first social media message authored by a first user account and that is present in a second social media message authored by the second user account,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “counting” in the context of this limitation encompasses a person keeping a tally using pen and paper.  
The limitation of “determining, using the processor, whether the first and second user accounts are coordinated based on the determined number of collisions,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally comparing the tally to the thresholds.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. 
The claim recites an additional element of “providing a dataset comprising a plurality of uncommon features stored in a memory, wherein each uncommon feature is a feature present in social media messages authored by a count of user accounts on a web-based social media platform that exceeds a first threshold and that is less than a second threshold.”  “Providing” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  As well, this is insignificant data gathering activity.
The claim recites an additional element of “removing the first and second user from the web-based social media platform based on the determination that the first and second user accounts are coordinated.”  “Removing” is recited at a high level of generality (i.e., as a generic computer function of deleting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 8:
The limitation of “comparing first user account information of the first user accounts with second user account information of the second user account when the number of collisions exceeds a third threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “comparing” in the context of this limitation encompasses a person mentally forming the judgment that the number of collisions exceeds the third threshold, and mentally comparing the account information.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 9:
The limitation of “determining whether the first and second user accounts are coordinated when a degree of similarity between the first and second user account information exceeds a fourth threshold representing a predefined degree of similarity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person mentally determining a degree of similarity, and comparing it to the fourth threshold and forming a judgment as to which is higher.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 10:
The claim recites an additional element “wherein the first and second user account information comprises social media messages and user profile information.”  This is insignificant extra-solution activity as it is merely selecting a source of data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 11:
The limitation of “determining a feature count for each of the plurality of uncommon features, wherein the feature count for each uncommon feature is incremented when the uncommon feature is detected in social media messages that are authored by more than one user account,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this limitation encompasses a person keeping a tally of the feature count using pen and paper.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 12:
The claim recites an additional element of “wherein at least one of the uncommon features of the plurality of uncommon features is removed from the dataset comprising the plurality of uncommon features when a feature count associated with the at least one uncommon feature exceeds a third threshold.  “Removing” is recited at a high level of generality (i.e., as a generic computer function of deleting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 13:
The limitation “a network graph that represents relationships between the first and second user accounts, wherein a first node represents a first user account, a second node represents a second user account, and a line connecting the first and second nodes represents collisions between the first and second user accounts,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation covers a person forming the judgment that two user accounts are connected via collisions, and representing this using pen and paper by drawing a network graph.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
The claim recites an additional element of “visualizing, on a display, a network graph that represents relationships between the first and second user accounts, wherein a first node represents a first user account, a second node represents a second user account, and a line connecting the first and second nodes represents collisions between the first and second user accounts.”  “Visualizing” is recited at a high level of generality (i.e., as a generic computer function of displaying data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 14:
The limitation “a histogram that shows different degrees of similarity between the first and second user account information,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this limitation covers a person forming the judgment as to a degree of similarity, and representing this using pen and paper by drawing a histogram.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 15:
The limitation, “wherein a hashing algorithm is applied on each detected collision to obtain a corresponding hash value,” as drafted, is a process that, under its broadest reasonable interpretation, covers the organizing information through mathematical information – the use of a hashing algorithm.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical relationship but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claim recites no additional elements, this judicial exception is not integrated into a practical application, nor does the claim amount to significantly more than the judicial exception.
The claim is not patent eligible.

The limitations of claims 19-25 and 27 correspond to those of claims 1, 2, 4, 7, 8, 9, 10, and 15, respectively.  Each claim is therefore not patentable for the same reasons set forth in connection with its respective claim above.

As per claim 28:
The claim recites an additional element of “maintaining a counter storing the number of collisions detected between the first and second user accounts.”  “Maintaining” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element of “incrementing the counter when the hash value for a detected collision corresponds to a numerical value that defines the collisions between the first and second user accounts.”  “Incrementing” is recited at a high level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Allowable Subject Matter
Claims 1-15, 19-25, and 27-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-6, 19-21, and 27, the prior art does not each determining a count of user accounts that have authored social media messages that include a first feature, and comparing the count to a second threshold.
With respect to claims 7-15, 22-25, and 28, the prior art does not teach determining whether first and second user accounts are coordinated based on a count of collisions detected as uncommon features.
Chatterjee et al., US 2014/0114978 A1, teaches counting a number of messages containing a feature, and comparing that count to a first threshold, but does not teach a) counting a number of user accounts authoring messages containing a feature or b) comparing this number to a second threshold.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159